984 So.2d 1280 (2008)
Ahmar Rashar PORTER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-6474.
District Court of Appeal of Florida, First District.
June 27, 2008.
Ahmar Rashar Porter, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We dismiss this appeal as we lack jurisdiction. The trial court's order on Appellant's motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850 directed Appellant to refile his motion to correct a deficient claim. Therefore, the trial court's order is a nonappealable, nonfinal order. Kelly v. State, 969 So.2d 1159 (Fla. 4th DCA 2007); Lee v. State, 939 So.2d 154 (Fla. 1st DCA 2006).
DISMISSED.
ALLEN, DAVIS, and HAWKES, JJ., concur.